Citation Nr: 0900046	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus type II.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran was last afforded a VA examination as to his 
hypertension in July 2005.  At that time, the examiner gave 
an opinion as to whether the veteran's service-connected 
diabetes mellitus caused his hypertension.  The examiner, 
however, did not opine as to whether the veteran's 
hypertension has been aggravated by his service-connected 
diabetes mellitus type II.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
outstanding medical question must be addressed prior to an 
adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's claims file 
to the examiner who conducted the VA 
examination in July 2005.  The examiner 
must opine as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that 1) the veteran's 
hypertension was incurred in service or 
is related to any incident of service; 
and 2) whether it is at least as likely 
as not that the veteran's service-
connected diabetes mellitus aggravates 
the veteran's nonservice-connected 
hypertension beyond the natural 
progression of the disease.  If 
aggravation is found, the examiner 
should identify that aspect of the 
veteran's hypertension disability which 
is due to such aggravation.

If the examiner who performed the July 
2005 VA examination is not available, 
schedule the veteran for another 
appropriate examination and have that 
examiner address the questions noted 
above.  The claims file should be made 
available to the examiner for review in 
conjunction with the opinion/ 
examination.  

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination findings, 
historical records, and medical 
principles.  The physician should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the veteran as to any scheduled 
examination.

2.  Readjudicate the claim of 
entitlement to service connection for 
hypertension, to include as secondary 
to service-connected diabetes mellitus 
type II, considering any additional 
evidence added to the record.  If the 
action remains adverse to the veteran, 
provide the veteran, and his 
representative, with a Supplemental 
Statement of the Case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

